Citation Nr: 0521056	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-01 756	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder for the period 
prior to October 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, including service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

In a January 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation, effective March 29, 2002.  
The veteran timely perfected an appeal of the evaluation 
assigned to the Board.  

In a September 2003 rating decision, the RO increased the 
evaluation for PTSD to 50 percent, effective March 29, 2002.  
In a March 2005 rating decision, the RO, in relevant part, 
granted a 100 percent rating for PTSD, effective October 1, 
2004.  Because the veteran is currently assigned the maximum 
schedular evaluation under Diagnostic Code 9411, which was 
the goal of his disagreement with the RO's previous action, 
there is no "case or controversy" for which the Board must 
render a decision with respect to the evaluation for the 
period since October 1, 2004.  See Swan v. Derwinski, 1 Vet. 
App. 20, 22-23 (1990).  Cf. AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (where an increased rating results in less than the 
maximum rating assignable, it is presumed that claimant seeks 
a higher rating, unless contrary intent is clearly 
expressed).  The veteran has not, however, indicated that he 
is satisfied with the 50 percent rating prior to October 1, 
2004.  Thus, this claim is still before the Board.  See AB, 
supra.  

On another matter, the RO denied service connection for 
headaches in a September 2003 rating decision.  The veteran 
timely perfected an appeal of this determination to the 
Board.  

During the course of the appeal, jurisdiction of the case was 
transferred to the RO in Columbia, South Carolina.  

In June 2005, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  The veteran stated that he wished to rest the 
appeal on the record with respect to the initial evaluation 
for PTSD and proffered testimony only on the claim for 
service connection for headaches.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

For the period prior to October 1, 2004, the veteran's PTSD 
has not been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD for the period prior to October 1, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed January 2003 rating decision, October 2003 
statement of the case, and March 2005 supplemental statement 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Specifically, the 
documents contained the pertinent provisions of VA's Schedule 
for Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a September 
2002 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  VA also asked 
the veteran to inform VA of any additional information or 
evidence relevant to his claim.  Lastly, VA informed the 
veteran that he could submit the evidence himself.  Thus, the 
Board finds that the veteran was informed of the evidence he 
was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board points to the September 2002 VA letter.  As 
such, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, because the RO 
has already given the veteran a notice regarding the original 
service connection claim, the Board finds no error in the 
RO's failure to send a subsequent notice as to the newly 
raised claim regarding the evaluation assigned.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, and statements made 
by and on behalf of the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Factual Background

Private medical records from April 2002 to August 2003 
reflect that the veteran had difficulty working due to trust 
and connections issues, an inability to deal with people who 
are not of like mind and values, a desire to move south 
because winter is too hard on him, a bout of exploding at his 
wife and a fear of losing her, flashbacks about Vietnam, 
concern as to whether he can manage to work with anyone else 
without losing his temper, depressed affect, concern 
regarding his inability to function in the world, a problem 
with bad drivers, tension, difficulty not punching an 
unhelpful store clerk, loneliness and isolation, inability to 
tolerate others' mistakes, a need to guard his back in 
public, intrusive memories of Vietnam, anger toward others, 
and a problem trusting others.  Of note, a November 2002 
report reflects an assessment that life lesions learned in 
Vietnam are making it almost impossible to function in the 
present.

A December 2002 VA examination report reflects complaints of 
irritability and that he cannot stand to be around people, 
not feeling safe with others, not being able to trust others, 
sleep disturbance, and difficulty relaxing.  The veteran 
reported being married three times, the most recent marriage 
starting in 1991, and having a child by his second marriage 
with whom he has not talked in over one year.  He reported 
not having any friends because they turned on him.  As for 
employment, he stated that he has worked for himself as a 
carpenter since 1970.  Lastly, the veteran reported no legal 
problems and no history of delinquency or conduct 
disturbance.  The examiner summarized by stating that the 
veteran has been able to work and attend matters of self-
care, family role functioning, and health, but that the 
veteran is withdrawn, distrustful, and has minimal leisure 
pursuits.  

Examination revealed logical and coherent thoughts and 
associations, no psychotic symptoms such as delusions or 
hallucinations, adequate eye contact, no suicidal or 
homicidal thoughts, no memory loss or impairment, no 
obsessive or ritualistic behaviors, and unremarkable rate and 
flow of speech.  The examiner noted that the veteran was 
oriented to person, place, and time, and that he was able to 
maintain personal hygiene and tend to other basic activities 
of daily living.  

The examiner noted that the veteran has had several classic 
panic attack symptoms such as tightness in the chest, heart 
racing, and believing he was having a heart attack; and the 
last episode was in the last year with two such episodes in 
the last six months.  The examiner also noted that the 
veteran has some depressive symptomatology, being sad more 
days than not, and that it is difficult for him to get out of 
bed in the mornings because he is depressed most days.  The 
veteran reported being socially withdrawn and irritable, but 
that his appetite and energy were adequate.  He also stated 
that he does not have crying spells except when he sees 
something nostalgic on television.  The examiner noted that 
his affect was somewhat constricted.

The veteran reported having intrusive thoughts about Vietnam 
at least 3 to 4 times per week, nightmares maybe once or 
twice per year, weekly flashbacks, and physiological arousal 
to stimuli that reminds him of the war, such as getting 
flushed, including during the interview.  The veteran also 
stated that he avoids movies about Vietnam, has decreased 
interest in things he used to enjoy, feels some distance from 
his wife even though he loves her, and that although he could 
not comprehend living until he was 70 he will probably make 
it until he is 60.  The veteran also noted difficulty 
concentrating, needing to reread material, and being easily 
startled by loud noises, such as the slamming of a car door.  
For instance, the veteran said he almost drove off the road 
when he heard gun fire driving near a gun club.  He also 
reported having a gun in every room of his house.  The 
examiner observed, however, that the veteran does not appear 
to be excessively hypervigilant, noting that the veteran does 
not walk his property looking for danger, although he has 
done so in the past.

The examiner diagnosed the veteran with moderate PTSD and 
stated that, although the veteran alluded to some 
occupational difficulties, the veteran's social functioning 
appeared to be most impaired.  He assigned a global 
assessment of functioning (GAF) score of 57.  He concluded 
that the veteran's functional status was most impaired 
regarding social relationships but that otherwise the veteran 
appeared able to attend to matters of self-care, family role 
functioning, and physical health.  He added that the 
veteran's prognosis was fair, given adequate treatment.

A March 2003 VA medication evaluation consult reflects that 
the veteran has been socially isolated, and that it has been 
difficult to maintain his business as a carpenter when he has 
difficulty trusting others.  The veteran reported 
hypervigilance verging on paranoia, having loaded guns in 
every room and overreacting to sudden noise.  He also 
reported occasional flashbacks, not as many as he used to; 
never sleeping through the night, waking up to survey his 
surroundings; avoiding war reminders; avoiding people 
altogether; and a sense of foreshortened future, sometimes 
being disappointed that he wakes up in the morning alive but 
never attempting self harm.  The veteran has also experienced 
depressive symptoms including loss of interest in work and 
recreational activities, feeling down most of the time, and 
drastically cutting down on his work.  He also noted road 
rage and admitted to assaulting and threatening but was never 
charged with violent crime.  He has been married for 12 years 
to his current wife and has a good relationship with his 
sister, but no friends except annual and email contact with 
army buddies.

Examination revealed the veteran to be alert, attentive, and 
agitated, with normal speech, intact language, labile affect, 
angry mood, no hallucinations or illusions, normal and 
coherent thought process and association, no unusual thought 
content, non-directed violent ideation, limited insight, 
impulsive judgment, intact memory, average fund of knowledge, 
no significant risk of danger to self with a low risk of 
suicide, and no directed violent ideation but a history of 
impulsive outbursts (road rage) and access to firearms.

The examiner concluded that the veteran has prominent PTSD 
symptoms, never treated with medication but has managed with 
symptoms in the context of social isolation, and now has 
superimposed depressive symptoms that are impairing function 
even further.  The veteran was agreeable to medication trial.  
The diagnoses included chronic PTSD and depressive disorder, 
not otherwise specified.  The examiner estimated the 
veteran's GAF score as 50.

An April 2003 VA treatment note reflects that the Celexa and 
risperidone are having a calming effect and that he is 
sleeping better.  The veteran stated that he perceives the 
calm sensation as sedation which is not all good but overall 
feels less irritable and better.  The veteran still perceived 
that nothing goes right and the examiner noted that, in 
truth, the veteran has experienced a number of unfortunate 
events lately.  The veteran denied any safety issues.  
Examination revealed no acute mental status findings, that 
the veteran was much calmer, and that the veteran was still 
pessimistic in general though able to reason that his 
perspective may be influencing events as well as the reverse.  
The assessment was PTSD with definite though not complete 
response to Celexa and risperidone.

A June 2003 VA treatment note reflects that the veteran 
reported having good and bad days but that he has overall 
come to greater insight into how he has the power to control 
how or if he reacts to others who annoy or offend him.  The 
examiner noted that the veteran was less irritable and more 
future (optimistic) oriented.  The veteran reported that he 
stopped taking his medication a few days ago and has not 
noticed any change.  After a long discussion, the veteran 
decided to get back on the medication, given that he 
responded well to them and it was too early to tell if he 
relapses off them.  Examination revealed the veteran to be 
well groomed, casually dressed, and talkative with 
spontaneous laughter.  Affect was cheerful overall.  Thoughts 
were goal oriented.  The veteran was much less pessimistic.  
There were no suicidal or homicidal ideations.  Cognition was 
intact.  The assessment was PTSD with a definite response to 
Celexa/risperidone.  

A July 2004 VA mental health intake assessment reflects the 
veteran's chief complaint that he is not good being around 
people, that it gives him a headache.  The veteran reported 
problems sleeping, having had a violent temper for years on 
the road, and that he actually moved out of his former state 
to avoid hurting another person.  He admitted responding to 
numerous triggers, that he is hypervigilant at times, that he 
has an exaggerated startle response, and that he has an anger 
management problem.  The examiner noted that the veteran had 
a pessimistic and fatalistic attitude towards the future and 
his day-to-day life.  The veteran reported that at times he 
has no motivation to get out of bed because he feels he has 
nothing to live for.  The examiner noted anxiety, panic 
attacks, PTSD, recurrent depression, insomnia, substance 
abuse, difficulty coping with illness, present unemployment, 
marital discord, and an inability to control anger.  The 
veteran admitted an improvement in the number of nightmares 
and flashbacks recently, that he is depressed most of the 
time, and that he does not believe that it would be possible 
to work for someone else due to his PTSD symptoms.  Lastly, 
the examiner noted that the veteran had fair eye contact, 
increased verbalization, irritable mood/affect, increased 
alertness, full orientation, good concentration, and fair 
remote memory, with no suicidal or homicidal ideations.  

A July 2004 VA psychiatric note reflects no history of 
suicide attempts or symptoms of mania or delusions and that 
the veteran had been on sertraline (Zoloft) for a few weeks.  
He reported that not being so much of edge was somewhat 
disquieting.  He stated that he is up 3 to 4 times per night, 
awakened by any minor sound.  He also stated that he had been 
living out of the house for a while but that they are now in 
separate rooms.  He added that he did not really come for 
medication but upon suggestion by his representative.  
Examination revealed that the veteran was alert, fully 
oriented, and neatly dressed with good grooming, but 
unshaven.  There was no apparent disorder of thought content 
or form.  The veteran denied hallucinations and suicidal and 
homicidal ideations.  Speech and motor activity were normal.  
Affect showed full range and was appropriate to mood and 
subject.  Insight and judgment appeared unimpaired.  

A July 2004 VA mental health initial treatment plan reflects 
that the veteran reported depression as evidenced by 
decreased energy and social withdrawal, sleeping an average 
of 4 to 5 hours per night, and pessimism about the future and 
frequent fatalistic thoughts; PTSD symptoms as evidenced by 
hypervigilance, having a gun in every room, and responding to 
numerous triggers; and problems with anger management as 
evidenced by inappropriate management of conflict and 
physical aggression toward any person he has a conflict with.  

An August 2004 VA treatment note reflects a worsening in the 
veteran's appetite but some improvement in his 
depression/anxiety, irritability/anger, sleep, and energy.  
The note also reflects that suicidal and homicidal ideations 
were absent.  The plan was to increase the dose of sertraline 
to 100 mg.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's PTSD has been evaluated as 50 percent disabling 
under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), for the 
period prior to October 1, 2004.  The following evaluations 
are assignable under this diagnostic code.

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the finding 
for a disability rating in excess of 50 percent for the 
veteran's PTSD for the period prior to October 1, 2004.  

The Board finds that the veteran's disability picture is not 
reflective of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood (criteria for a 70 
percent evaluation).  In this regard, the Board notes that 
the veteran does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  The Board acknowledges 
that the veteran has a history of waking up to survey his 
surroundings, symptoms of depression, and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); however, the Board observes that the 
overall disability picture fails to show that he meets the 
criteria for a 70 percent evaluation.  

The Board notes that the December 2002 VA examination report 
reflects a GAF score of 57 and the March 2003 VA treatment 
note reflects a GAF score of 50.  In this regard, the Board 
observes that a GAF score between 41 and 50 indicates serious 
symptoms such as suicidal ideation and severe obsessional 
rituals, or serious impairment including having no friends 
and an inability to keep a job; and a GAF score between 51 
and 60 indicates moderate symptoms such as flat affect and 
occasional panic attacks, or moderate difficulty including 
having few friends and conflicts with peers or coworkers.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The Board points out that the veteran's 
disability is not reflective of suicidal ideation or an 
inability to keep a job, as indicated by a GAF score of 50.  
Regardless of the discrepancy in GAF scores, the Board 
reiterates that the detailed findings made in both the VA 
examination report and the treatment fail to show that the 
veteran's disability picture more closely approximates the 
criteria for the higher 70 percent evaluation.  

The Board also observes that the March 2003 VA note reflects 
a medication evaluation for the veteran's PTSD and that 
subsequent treatment notes show improvement with medication.  
Thus, the Board observes that the increase in symptoms 
reflected in the March 2003 treatment note was transient and 
not reflective of the veteran's overall disability picture, 
which improved with the initiation of medication.  The Board 
also notes that, although the veteran has had marital 
discord, he remains married to his current wife of 12 years.  
In addition, he has a good relationship with his sister and 
keeps in touch annually and by email with army buddies.

The Board also notes that VA treatment notes from July to 
August 2004 reflect that the veteran's symptoms wax and wane 
with changes in medication and medication dose.  The Board 
observes, however, that the veteran's disability picture even 
during a waxing period do not meet the criteria for the 
higher 70 percent evaluation.  The Board also notes that the 
July 2004 treatment note reflects that the veteran is 
unemployed and that the veteran does not believe that he can 
be employed.  The Board observes, however, that the veteran 
is a self-employed carpenter and chose not to work.  In this 
regard, the Board observes that none of the medical evidence 
prior to October 1, 2004, establishes that the veteran was 
unemployable due to his service-connected PTSD.  

Moreover, the Board observes that the veteran's overall 
disability picture fails to even meet the criteria for a 50 
percent evaluation.  In this regard, the Board notes that the 
veteran does not have circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.

Furthermore, the Board has considered whether the veteran's 
PTSD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 50 
percent for the veteran's PTSD.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 50 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
for the period prior to October 1, 2004, is denied.


REMAND

The veteran contends, in essence, that he has headaches that 
were incurred in or aggravated by service and that he 
received Darvon from the field medic for about one month.  

The veteran's service medical records show that he reported a 
history of headaches at his entrance examination.  The 
examiner noted that the veteran had headaches that he treated 
with aspirin.  Although the service medical records contain 
no complaints of headaches during service, the Board notes 
that the veteran has stated that he suffered from headaches 
during combat.  Because the veteran's service personnel 
records indicate combat service in the Republic of Vietnam, 
the Board finds that the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease" and that the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000), citing Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); see 38 U.S.C.A. § 1154(b) (West 2002).  

After review, however, the Board observes that a VA 
examination is needed to determine whether the veteran's 
current headaches are related to his combat service.  In this 
regard, the Board notes that the record contains a 
discrepancy as to the etiology of the veteran's headaches.  

A May 1999 VA treatment note reflects that the veteran has 
right-sided headaches that were suspected as being of a 
migraine type.  

A July 1999 VA neurology note reflects headaches since 
Vietnam that worsened after an automobile accident in 1986 
when he was rear-ended.  The assessment was a history 
consistent with post-concussive syndrome complicated by 
chronic daily headaches with analgesic rebound.  

A September 2001 VA treatment note reflects an assessment of 
muscle spasm of the trapezius, right greater than left, 
associated with degenerative joint disease of the cervical 
spine; and a December 2001 VA treatment note reflects 
complaints of muscle spasm in the trapezius causing 
headaches.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent, and etiology of any 
headache disorder found.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
physician should specifically state 
whether the veteran's current headaches 
are related to his period of combat 
service or due to other causes, including 
his pre-existing headache disorder or his 
post-service degenerative joint disease 
of the cervical spine.  If the physician 
finds that the veteran's headaches are 
due a pre-existing headache disorder, the 
physician should indicate whether there 
was any increase in severity during 
service and, if so, whether such was 
beyond the natural progression of the 
disease.  The physician should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for headaches.  This 
review should include consideration of 38 
U.S.C.A. § 1154(b).

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


